     DAN O’ROURKE
 1   SOUTHWELL & O’ROURKE, P.S.
     Attorneys at Law
 2   960 Paulsen Center
     W. 421 Riverside Avenue
 3   Spokane, WA 99201
     (509) 624-0159
 4
                              UNITED STATES BANKRUPTCY COURT
 5
                        IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
 6
     In re:                                            No.: 20-00465-WLH11
 7
     HUSCH & HUSCH, INC.,                              Chapter 11
 8
              Debtor.                              NOTICE TO CREDITORS RE: DEBTOR’S
 9                                                   MOTION FOR ORDER TO APPROVE
                                                        DEBTOR’S EXECUTION OF:
10
                                                  1. AMENDMENT TO ARTICLES OF
11
                                                     INCORPORATION OF HUSCH &
                                                     HUSCH, INC.;
12                                                2. AMENDMENT TO SHAREHOLDER
                                                     AGREEMENT; AND
13                                                3. MINUTES OF A SPECIAL MEETING OF
                                                     THE BOARD OF DIRECTORS AND
14                                                   SHAREHOLDERS OF HUSCH &
                                                     HUSCH, INC., A WASHINGTON
15                                                   CORPORATION
16
              TO:   Creditors and other parties in interest listed on the Master Mailing List;
              TO:   Arnold M. Willig, Hacker & Willig, Inc., P.S., Attorneys for Heritage Bank
17
                    requesting special notice;
18            TO:   Todd Reuter and Tara Schleicher, Foster Garvey, PC, Attorneys for Helena
                    Agri-Enterprises, LLC a/k/a Helena Chemical Company requesting special
19                  notice;
              TO:   Donald A. Boyd, Hummer Boyd, PLLC, Special Counsel for Debtor requesting
20                  special notice; and
              TO:   John O’Leary, Hames Anderson Whitlow & O’Leary, P.S., Attorneys for
21                  Edward Boob requesting special notice; and
              TO:   Daniel J. Gibbons, Witherspoon Kelley, Attorneys for International Raw
22                  Materials, Ltd. requesting special notice; and
              TO:   United States Trustee
23
            PLEASE TAKE NOTICE that Debtor’s shareholders have entered into an agreement
24
     to convert debt and/or claims they hold against Debtor to non-voting common stock. By
25   doing this, the debt to asset ratio of Debtor is substantially improved. This act also
     Notice-1                                              SOUTHWELL & O'ROURKE, P.S.
                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
                                                              WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     20-00465-WLH11         Doc 221   Filed 11/23/20   Entered 11/23/20 11:45:14                   Pg 1 of 7
     subordinates shareholders’ unsecured claims, totaling Nine Hundred Sixty-Four Thousand
 1   Sixty-Two and 58/100 ($964,062.58) for loans to Debtor, to claims of creditors. Thus, the
     acts are substantially beneficial to creditors and are believed to have no downside to them.
 2

 3
             PLEASE TAKE FURTHER NOTICE that Debtor and shareholders will execute the
     following documents, subject to court approval:
 4
                  1.      Amendment to Articles of Incorporation of Husch & Husch, Inc., a copy
 5         of which is hereto attached as Exhibit 1;

 6                2.     Amendment to Shareholder Agreement, a copy of which is hereto
           attached as Exhibit 2; and
 7
                  3.     Minutes of a Special Meeting of the Board of Directors and
 8         Shareholders of Husch & Husch, Inc., a Washington Corporation, a copy of which is
           attached has Exhibit 3.
 9

10
           PLEASE TAKE FURTHER NOTICE that Debtor believes executing the three
     documents is in the best interest of Debtor and creditors of the estate. It will improve
11   Debtor’s financial statement and Debtor’s ability to obtain financing to pay all creditors in full
     and dismiss the Chapter 11 case.
12
            PLEASE TAKE FURTHER NOTICE that should you not object in the manner
13   hereinafter set forth, an order approving Debtor’s Motion shall be presented to the court for
     entry without further notice to you. Should you object, a hearing shall be scheduled to
14   determine the issues raised by your objection and you shall be notified of the time and place
     of hearing.
15
            PLEASE TAKE FINAL NOTICE that if you object to the above proposal/request, you
16
     must do so in writing setting forth specifically the nature and basis of your objection and
17
     serve the undersigned attorney for Debtor at 421 W. Riverside Avenue, Suite 960,
     Spokane, Washington 99201, within twenty-four (24) days from the date of mailing this
18   notice. In addition, you must file the original of your objection with the Clerk of the United
     States Bankruptcy Court at 402 E. Yakima Avenue, Suite 200, Yakima, Washington 98901,
19   and serve or mail a copy to the United States Trustee at 920 W. Riverside, Suite 593,
     Spokane, Washington 99201.
20
            DATED this 23rd day of November, 2020.
21
                                                         SOUTHWELL & O'ROURKE, P.S.
22

23
                                                         BY: /s/ Dan O’Rourke
24                                                           DAN O’ROURKE, WSBA #4911
                                                                 Attorney for Debtor
25   Date mailed: 11/23/2020
     Notice-2                                                   SOUTHWELL & O'ROURKE, P.S.
                                                                    A PROFESSIONAL SERVICE CORPORATION
                                                                         ATTORNEYS AT LAW
                                                                     SUITE 960, PAULSEN CENTER
                                                                    WEST 421 RIVERSIDE AVENUE
                                                                    SPOKANE, WASHINGTON 99201
                                                                      TELEPHONE (509) 624-0159




     20-00465-WLH11         Doc 221     Filed 11/23/20     Entered 11/23/20 11:45:14                     Pg 2 of 7
     Amendment to Articles of Incorporation of HUSCH & HUSCH, INC.
       Pursuant to Washington’s Business Corporation Act, RCW 23B, Husch & Husch, Inc.,
adopts the following Articles Amendment to its Articles of Incorporation, filed November 16,
1965, and dated November 5, 1965 (hereinafter, “Articles of Incorporation”).

                                           ARTICLE V.

       AMENDMENT. As an addition to Article V of the Articles of Incorporation, the
Corporation adds the following: In addition to the original capital stock of the corporation issued
as indicated in the Articles of Incorporation, hereinafter, referred to as “Class A voting common
shares,” Husch & Husch, authorizes non-voting common shares, hereinafter called “Class B non-
voting common shares.” The Class B non-voting common shares shall have no voting rights
under RCW 23B.10.040(1)(a), (e), or (f), as now existing or hereinafter amended. Expect as to
voting, the Class A voting common shares and the Class B non-voting common shares shall be
identical in every respect and share all of the same rights and privileges.

       Husch & Husch, Inc. shall issue 53.559 non-voting common shares, with a par value of
$100 each. 43.251 of the non-voting common shares shall be issued to Deanna L. Husch.
10.318 shares of the non-voting common shares shall be issued to L. Kelly Husch.

       As of December 31, 2019, L. Kelly Husch owned 170.50 Class A voting common shares.
Deanna L. Husch owned 161.478834 Class A voting common shares. Allen D. Husch owned
9.021166 Class A voting common shares.

       Dated: December 31, 2019.


By: _________________________________________
    Allen D. Husch, Secretary of Husch & Husch, Inc.




                                              EXHIBIT 1




20-00465-WLH11          Doc 221     Filed 11/23/20     Entered 11/23/20 11:45:14        Pg 3 of 7
                        Amendment to Shareholder Agreement
       This Agreement, made and entered to this 31st day of December 2019, between L. Kelly
Husch, Deanna L. Husch, and Allen D. Husch, collectively referred to as the “Shareholders,” and
Husch & Husch, Inc., a Washington Corporation, hereinafter, referred to as the “Corporation.”

                                          I. RECITALS

        I. The Shareholders are the owners of all of the presently issued and outstanding shares
of capital stock (hereinafter referred to as, “Class A voting common shares”) of the Corporation.

       II. On July 14, 1976, the prior shareholders of the Corporation entered a Shareholder
Agreement (hereinafter, “Shareholder Agreement”). The Shareholder Agreement refers to
“capital stock.” The parties to this Agreement intend to refer to the former capital stock by the
name, “Class A voting common shares.” The new class of non-voting common shares shall be
referred to as “Class B non-voting common shares.”

       III. The parties to this amendment to shareholder agreement have agreed to issue 53.559
Class B non-voting common shares to Deanna Husch and L. Kelly Husch, with 43.241 shares to
Deanna Husch and 10.318 shares to L. Kelly Husch.

       IV. The parties to this Agreement desire to be bound to the Shareholder Agreement,
dated July 14, 1976, and to have the Class B non-voting common shares subject to the
Shareholder Agreement, dated July 14, 1976.

                                             AGREEMENT

   A. Application of Shareholder Agreement: The Shareholders agree that each is bound to
       the Shareholder Agreement, dated July 14, 1976, for all of the shares he/she currently
       owns, Class A voting common shares and Class B non-voting common shares. They
       agree that Class A voting common shares and the Class B non-voting common shares in
       this Agreement shall both be considered “capital stock” and “shares of the Corporation”
       in the Shareholder Agreement, with the Class A voting shares and the Class B non-voting
       shares having identical rights in all respect, except voting.



                                            EXHIBIT 2

                                                 1


20-00465-WLH11         Doc 221      Filed 11/23/20     Entered 11/23/20 11:45:14        Pg 4 of 7
  B. Application of Shareholder Agreement to Class B non-voting common shares: The
     Shareholders agree that the 53.559 Class B non-voting common shares issued to Deanna
     L. Husch and L. Kelly Husch shall be subject to the terms of the Shareholder Agreement,
     dated July 14, 1976, to the same extent as all other shares in the Corporation.


  C. Except as modified above, all provisions of the Shareholder Agreement, dated July 14,
     1976, shall remain in force.
     Date: ______________________


     Husch & Husch, Inc.


     By:____________________________                 By:___________________________
     Printed: ________________________               Printed:________________________
     Its president                                   Its secretary


     _______________________________                 _______________________________
     Allen D. Husch                                  L. Kelly Husch



     ______________________________
     Deanna L. Husch




                                               2


20-00465-WLH11       Doc 221        Filed 11/23/20    Entered 11/23/20 11:45:14        Pg 5 of 7
                        MINUTES OF A SPECIAL MEETING
               OF THE BOARD OF DIRECTORS AND SHAREHOLDERS OF
                            HUSCH & HUSCH, INC.,
                         A WASHINGTON CORPORATION

Corporate office at 8031 Branch Road, Harrah, Washington 98933


A special meeting of the Board of Directors was held at the office of the
Corporation on December 31, 2019 beginning the hour of 9 A.M. of said day.
All Directors and Shareholders were present. All shareholders agree that they
have had the notice of this meeting as required by RCW 23B.07.050, or as
otherwise required.
It is agreed to amend the Articles of Incorporation to allow the issuance of non-
voting shares, effective December 31, 2019. It is agreed that at present there are
341 shares outstanding of capital stock, hereinafter referred to as “Class A voting
common shares.” L. Kelly Husch owns 50% or 170.50 shares and Deanna L. Husch
owns 47.354497% or 161.478834 shares and Allen D. Husch owns 2.645503% or
9.021166 shares.
It is agreed that the most recent assessed value of the corporation is $9,000,000.
The Board of Directors recommends that Husch & Husch, Inc. issue a new class of
common shares that are non-voting, hereinafter referred to as “Class B non-
voting common shares.” It recommends that the non-voting common shares shall
not have voting rights as allowed by RCW 23B.10.040(1)(a), (e), or (f). The
shareholders agree unanimously to amend the Articles of Incorporation as
recommended by the Board of Directors to allow for two classes of common
shares, Class A voting common shares and Class B non-voting common shares,
with the shares having equal rights, otherwise, except the Class B non-voting
common shares shall not have the rights in RCW 23B.10.040(1)(a), (e), or (f).

                                     EXHIBIT 3
                                         1


20-00465-WLH11     Doc 221    Filed 11/23/20   Entered 11/23/20 11:45:14   Pg 6 of 7
The shareholders agree that the loans to the corporation from L. Kelly Husch, and
Deanna Husch total $964,062.58. This consists of loans of $185,723.50 by L. Kelly
Husch to the corporation and $778,339.08, of loan by Deanna Husch to the
corporation. The shareholders agree that the loaned amounts will be converted
to Class B non-voting common shares. The new Class B non-voting common
shares will have all of the same rights as the outstanding Class A voting common
shares, except they shall not have any voting rights, in RCW 23B.10.040(1)(a), (e),
or (f), or any other respect.
It is agreed that 53.559 Class B non-voting common shares are authorized to be
issued, 43.241 shares to Deanna Husch and 10.318 shares to L. Kelly Husch. The
Class B non-voting common shares shall have a par value of $100 per share.
Notwithstanding any other provision of these Articles of Incorporation or of the
bylaws of Husch & Husch, and in addition to any other vote that may be required
by statute, or the Articles of Incorporation of Husch & Husch, Inc., the vote of the
holders of all classes of Class A voting common shares authorized and outstanding
of Husch & Husch, Inc. agree to amend and revise Section V of Articles of
Incorporation. It is unanimously agreed (by more than 2/3 of the Class A voting
common share shareholders entitled to vote) that the Articles of Incorporation
and the Shareholder Agreement, dated July 14, 1976, be amended to include the
Class B non-voting common shares as indicated in the attached Amended Articles
of Incorporation. The shareholders also unanimously agree to amend the
Shareholder Agreement, dated July 14, 1976, and to adopt the Amended
Shareholder Agreement attached.
There being no further business the meeting was adjourned.
Dated this ___ day of December, 2019.


____________________________                         ______________________
President                                            Secretary
____________________________
Vice-President

                                     EXHIBIT 3
                                         2


20-00465-WLH11     Doc 221    Filed 11/23/20   Entered 11/23/20 11:45:14   Pg 7 of 7
